       Case 3:20-cv-05901-TKW-HTC Document 1 Filed 10/23/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF FLORIDA


 Kevin Rieker,

                          Plaintiff,               Case No.

 v.

 National Care Cure, LLC, SunPath, LTD             Complaint and Demand for Jury Trial
 Corp. d/b/a SunPath LTD Corp. of
 Delaware, and Northcoast Warranty
 Services., Inc.,

                          Defendants.


                                          COMPLAINT

       Kevin Rieker (Plaintiff), by and through his attorneys, Kimmel & Silverman, P.C.,

alleges the following against National Care Cure, LLC, SunPath, LTD Corp. d/b/a SunPath

LTD Corp. of Delaware and Northcoast Warranty Services, Inc. (Defendants):

                                        INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. §227.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).




                                                     1
       Case 3:20-cv-05901-TKW-HTC Document 1 Filed 10/23/20 Page 2 of 7




       3.      This Court has personal jurisdiction over Defendants conduct business in the State

of Florida.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(2).

                                             PARTIES

       5.      Plaintiff is a natural person residing in Tallahassee, Florida, 32311.

       6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

       7.      Defendant National Care Cure, LLC (“NCC”) is a business entity with a mailing

address at 1665 Palm Beach Lakes Blvd., Ste. 215, West Palm Beach, Florida 33401.

       8.      Defendant SunPath, LTD Corp. d/b/a SunPath LTD Corp. of Delaware (“SunPath”)

is a business entity with principal place of business and mailing address at 50 Braintree Hill Office

Park, Suite 310, Braintree, Massachusetts, 02184.

       9.      Defendant Northcoast Warranty Services, Inc. (“NWS”) is a business entity with

principal place of business and mailing address at 800 Superior Avenue E., 21st Floor, Cleveland,

Ohio 44114.

       10.     Defendants are “persons” as that term is defined by 47 U.S.C. § 153(39).

       11.     Defendants acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

       12.     SunPath provides extended warranty services to consumers.

       13.     To generate business through sales, SunPath relies on telemarketing services

conducted by NCC.

       14.     One of Defendants’ strategies for telemarking involves the use of an automatic

telephone dialing system (“ATDS”) to solicit business.


                                                      2
          Case 3:20-cv-05901-TKW-HTC Document 1 Filed 10/23/20 Page 3 of 7




          15.   Defendants also utilizes pre-recorded messages in their telemarketing to solicit

business.

          16.   Beginning in or around October 2019, NCC began calling Mr. Rieker on his cellular

telephone, XXX-XXX-8220, attempting to sell Plaintiff a SunPath automobile warranty.

          17.   Plaintiff never sought information about a motor vehicle warranty and did not

consent to the calls from Defendants.

          18.   These calls were not made for “emergency purposes,” but rather for telemarketing

purposes.

          19.   Plaintiff’s cellular telephone number, XXX-XXX-8220 has been on the Do Not

Call Registry since July 13, 2009.

          20.   On each when Mr. Rieker answered he heard a pre-recorded message before anyone

came on the line.

          21.   When Plaintiff spoke with a live individual, he was solicited for a SunPath

warranty.

          22.   On February 20, 2020, in order to ascertain who was responsible for the calls, Mr.

Rieker purchased a SunPath automobile warranty from NCC.

          23.   Thereafter, NCC mailed a SunPath contract booklet to Plaintiff. See Exhibit “A.”

          24.   The SunPath contract booklet identified the “Seller/Dealer/Vendor Name” as

Defendant NCC. See Id.

          25.   The SunPath contract booklet identified the “Administrator” as Defendant SunPath.

See Id.

          26.   The contract booklet identified the “Provider/Obligor” as Defendant NWS. See Id.




                                                    3
       Case 3:20-cv-05901-TKW-HTC Document 1 Filed 10/23/20 Page 4 of 7




       27.       Upon information and belief, Defendants SunPath and NWS authorized Defendant

NCC to solicit and generate prospective customers, and enter into contracts on their behalf with

those prospective customers.

       28.       The actions described herein were in violation of the TCPA.

                                    COUN T I
                   DEFENDANTS VIOLATED THE TCPA 47 U.S.C. § 227(B)

       29.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

       30.       The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

       23.       Defendants initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

       23.       Defendants’ calls were not made for “emergency purposes.”

       24.       Defendants’ calls to Plaintiff’s cellular telephones without any prior express

consent.

       25.       Defendants contacted Plaintiff at XXX-XXX-8220 despite the fact that Plaintiff has

been on the Do Not Call Registry since July 13, 2009.

       26.       Defendants’ acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.




                                                       4
       Case 3:20-cv-05901-TKW-HTC Document 1 Filed 10/23/20 Page 5 of 7




        27.      The acts and/or omissions of Defendants were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        28.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        29.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        30.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        31.      Defendants contacted Plaintiff at XXX-XXX-8220 despite the fact that Plaintiff has

been on the Do Not Call Registry since July 13, 2009.

        32.      Defendants’ acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        33.      The acts and/or omissions of Defendants were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.




                                                      5
      Case 3:20-cv-05901-TKW-HTC Document 1 Filed 10/23/20 Page 6 of 7




       34.    As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.




       Wherefore, Plaintiff, Kevin Rieker, respectfully prays for judgment as follows:

              a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                      227(b)(3)(A));

              b.      Statutory damages of $500.00 per violative telephone call (as provided

                      under 47 U.S.C. § 227(b)(3)(B));

              c.      Additional statutory damages of $500.00 per violative telephone call (as

                      provided under 47 U.S.C. § 227(C);

              d.      Treble damages of $1,500.00 per violative telephone call (as provided under

                      47 U.S.C. § 227(b)(3));

              e.      Additional treble damages of $1,500.00 per violative telephone call (as

                      provided under 47 U.S.C. § 227(C);

              f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and

              g.      Any other relief this Honorable Court deems appropriate.


                                DEMAND FOR JURY TRIAL

       Please take notice that Plaintiff, Kevin Rieker, demands a jury trial in this case.




                                                    6
     Case 3:20-cv-05901-TKW-HTC Document 1 Filed 10/23/20 Page 7 of 7




                                     Respectfully submitted,

Dated: 10/22/2020                    /s/ Amy L. Bennecoff Ginsburg
                                      Amy L. Bennecoff Ginsburg
                                      Kimmel & Silverman, P.C.
                                      30 East Butler Pike
                                      Ambler, Pennsylvania 19002
                                      Phone: (215) 540-8888
                                      Facsimile: (877) 788-2864
                                      Email: teamkimmel@creditlaw.com




                                       7
